Citation Nr: 0732537	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  94-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
shell fragment wound (SFW) scar in the left biceps.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for impotence, claimed 
as secondary to medications taken for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

Service connection was established for the veteran's SFW scar 
in the left biceps by a December 1991 Hearing Officer's 
decision.  A noncompensable (zero percent) rating was 
assigned by a rating decision promulgated later that same 
month.  Nothing in the record reflects the veteran appealed 
the appropriateness of this initial rating.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in September 
1997, September 1999 and January 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  By the September 1997 rating decision, the 
RO, in pertinent part, denied service connection for hearing 
loss, as well as a compensable rating for his service-
connected SFW scar in the left biceps.  Thereafter, the 
September 1999 and January 2000 rating decisions denied 
service connection for impotence.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2000.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

This case was previously before the Board in September 2000, 
June 2003, and November 2004.  In September 2000, the Board, 
in pertinent part, denied the veteran's claim for a 
compensable rating for his SFW scar in the left biceps area, 
and remanded the hearing loss and impotence claims for 
additional development.  The veteran appealed the September 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an April 2001 Order, the Court, 
pursuant to a joint motion, vacated the Board's decision and 
remanded, in part, for readjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
subsequently remanded this claim in June 2003 for additional 
development.  In November 2004, the Board remanded all of the 
current appellate issues for further development.

The case has now been returned to the Board for additional 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been completed to the 
extent permitted by the cooperation of the veteran.  In 
pertinent part, the case was remanded to comply with the 
veteran's request for a videoconference hearing in regard to 
his impotence claim.  However, he responded in December 2006 
that he no longer desires a hearing.  Consequently, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
reflects that the muscle impairment of the left arm, to 
include limitation of motion, is due to a post-service 
injury, and not the service-connected SFW scar.

3.  The competent medical evidence does not reflect the 
service-connected SFW scar in the left biceps is tender or 
painful on objective examination; nor has it resulted in 
frequent loss of skin over the scar; nor does it cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  

4.  The veteran's hearing loss disability was first diagnosed 
years after his separation from service, and no competent 
medical opinion is of record which relates the disability to 
his active service.

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's impotence is secondary 
to medications taken for his service-connected PTSD.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected SFW scar in the left biceps are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic 
Codes 7800-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2002).

2.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.655, 3.385 (2007).

3.  Service connection is not warranted for impotence as 
secondary to medications taken for service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court has held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  However, because the VCAA was 
enacted in November 2000, subsequent to the rating decisions 
that are the subject of this appeal, it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  VA's General Counsel has held that the failure to 
do so under such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this timing defect can 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, for the reasons 
detailed below, the Board finds that the veteran was provided 
with requisite VCAA notification regarding the current 
appellate issues by letters dated in June 2002, January 2003, 
April 2004, and December 2006.  All of the issues were 
subsequently readjudicated, most recently by a July 2007 
Supplemental Statement of the Case (SSOC).  

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the December 2006 letter included the specific 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case to the extent permitted by the 
cooperation of the veteran.  All available medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  Nothing 
indicates that the veteran has indicated the existence of any 
other relevant evidence that has not been obtained or 
requested.  Further, he has had the opportunity to present 
evidence and argument in support of his claims, to include at 
his March 2000 hearing.  Moreover, he was accorded VA medical 
examinations with respect to this case in March 1999 and 
February 2003.  The Board also observes that the veteran was 
scheduled to undergo new examinations in this case.  However, 
the record reflects that these examinations were ultimately 
cancelled because the veteran was unable to travel due to his 
health.  Although the Board does not wish to convey any lack 
of sympathy for the status of the veteran's health, the 
provisions of 38 C.F.R. § 3.655 mandate that, in such 
circumstances, it must adjudicate the appeal based upon the 
evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board acknowledges that 38 C.F.R. 
§ 3.655 states that in the case of a claim for an increased 
rating, the claim must be denied for failure to report.  
Nevertheless, as the veteran has reported for examinations in 
the past, the Board will give him the benefit of evaluating 
his scar claim based on the evidence of record.  
Consequently, the Board concludes that the duty to assist has 
been completed to the extent permitted by the cooperation of 
the veteran.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I. Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Scars are evaluated based upon the criteria found at 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The Board 
notes that the criteria for rating skin disorders, including 
scars, were revised effective August 30, 2002 (during the 
instant appeal period).  When the applicable regulations are 
amended during the pendency of an appeal, as here, the 
version of the regulations most favorable to the veteran is 
to be applied from the effective date of the criteria change, 
but not prior.  VAOPGCPREC 3-2000.

The Board observes that the only recognized service-connected 
SFW residual of the left biceps is a scar.  He has not been 
service connected for any muscle injury of the left arm.  In 
fact, the preponderance of the competent medical evidence 
reflects that the muscle impairment of the left arm, to 
include limitation of motion, is due to a post-service 
injury, and not the service-connected SFW scar.  The Board 
does not dispute that the service records reflect he 
sustained a SFW involving his left arm in June 1969.  
However, subsequent to service, the veteran in 1980 sustained 
a gunshot wound involving his left axilla and arm.  Moreover, 
the February 2003 VA medical examination found that the 
muscle and arm injury of the left arm was most likely due to 
the post-service shotgun slug wound in 1980, with major 
reconstructions, and that the weakness in the arm and scars 
were resulting from that.  Further, it was noted, in 
pertinent part, that the veteran had used his arm without 
difficulty prior to that injury, and that there was no 
evidence of any significant limitation at the time of his 
release from active duty.  It was also observed, on physical 
examination, that there did not appear to be any specific 
injury to the biceps, and that the injury was primarily in 
the triceps.

No competent medical evidence is of record which explicitly 
refutes the findings of the February 2003 VA examiner.  
Moreover, as his opinion was supported by both an evaluation 
of the veteran and review of his claims folder, the Board 
finds that the examiner had an adequate foundation for his 
conclusions.  In short, there is competent medical evidence 
on file which enables the Board to differentiate between 
symptomatology attributed to the nonservice-connected left 
arm injury and the service-connected SFW scar.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, 
even though this case was previously evaluated pursuant to 
the criteria found at Diagnostic Code 7805 based upon 
limitation of motion, that Code is no longer for 
consideration as the medical evidence reflects that this 
impairment is not due to the service-connected disability.  
Similarly, the service-connected disability cannot be 
evaluated based upon the criteria for muscle injury.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the veteran's left biceps are 
clearly not part of the head, face, or neck, this Code is not 
applicable in the instant case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, prior 
to August 30, 2002, Diagnostic Codes 7801 and 7802 were for 
evaluating burn scars, and, as such, were not applicable to 
the service-connected left biceps scar.  Accordingly, only 
the current version of these Codes are for application.

Under the current Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  However, current examinations 
contain virtually no information regarding the service-
connected scar and it has not been shown to be deep or cover 
an area exceeding 6 square inches.  Further, as already 
stated, the competent medical evidence reflects that any 
limitation of motion of the left arm is due to the 
nonservice-connected left arm injury of 1980, and not the 
service-connected SFW scar in the left biceps.  Consequently, 
no compensable rating is warranted under Diagnostic Code 
7801.

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

Current Diagnostic Code 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  A Note 
following this Code defines an unstable scar as one where, 
for any reason, there is frequent loss of skin over the scar.  
A superficial scar is not one associated with underlying soft 
tissue damage.

Current Diagnostic Code 7804 provides that a 10 percent 
disability rating is warranted for a tender and painful 
superficial scar.

Previous versions of Diagnostic Code 7803 and 7804 provided 
that a 10 percent disability rating was assigned for 
superficial scars which were poorly nourished with repeated 
ulceration or tender and painful on objective demonstration.

The Board acknowledges that the veteran testified at his 
March 2000 hearing that his SFW scar "bothers" him.  Further, 
the March 1999 VA scars examination noted that the scarring 
was extensive involving the left latissimus dorsi, left 
triceps, left biceps, and left anterior deltoid.  It was also 
noted that he had loss of sensory of overlying scar area, but 
it did not continue distally to the left forearm.  Moreover, 
the examiner indicated adherence of underlying tissue on the 
left axilla, depression of the scar in the left triceps and 
axillar area, and that it was tender.  Nevertheless, no such 
findings appear to have been made regarding the scar in the 
left biceps area, which is the focus of this appeal.  The 
examiner also noted the measurements of the scar in the 
triceps and axilla area, but not in the biceps.  As such, the 
findings of this examination report does not provide a basis 
to assign a compensable rating under any versions of 
Diagnostic Codes 7802, 7803, or 7804.

The Board further notes that the subsequent February 2003 VA 
medical examination found no specific injury on the veteran's 
biceps, as far as a scar.  He did have a 4 cm long scar on 
the medial aspect of his biceps, but it was stated this was 
part of his reconstruction of his gunshot wound to his arm in 
1980.  No other objective findings appear to have been made 
regarding scarring of the left biceps.

The Board has also reviewed the treatment and hospitalization 
records on file, but observes that they primarily relate to 
medical conditions other than the SFW scar of the left arm.  
It is observed that an April to May 1997 VA hospitalization 
report described all of his scars as "well-healed."

Based on the foregoing, as well as the fact that the claim 
must be evaluated based upon the evidence of record, the 
Board must find that the competent medical evidence does not 
reflect the service-connected SFW scar in the left biceps is 
tender or painful on objective examination; nor has it 
resulted in frequent loss of skin over the scar; nor does it 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Consequently, he does not satisfy the criteria for 
a compensable rating under Diagnostic Codes 7802, 7803, or 
7804.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.



II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Hearing Loss

The veteran essentially contends that he currently has 
hearing loss that is traceable to exposure to weapons firing-
related acoustic trauma in service.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
at 160.  

Initially, the Board observes that there is no indication of 
either a hearing loss disability, nor evidence of hearing 
loss pursuant to Hensley, supra, in the veteran's service 
medical records.  For example, audiological evaluation 
conducted as part of his March 1968 service examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
--
0
LEFT
0
0
0
--
0

The Board acknowledges that no audiological evaluation 
appears to have been conducted in conjunction with the 
veteran's September 1970 expiration of term of service 
examination.  Nevertheless, he indicated on a concurrent 
Report of Medical History that he had not experienced hearing 
loss.

The Board further notes that there is no indication of 
hearing loss until many years after the veteran's separation 
from active service.  For example, a February 1993 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
25
30
20
20
LEFT
5
20
15
20
15

No speech recognition scores were recorded at that time.  As 
such, while there was evidence of hearing loss pursuant to 
Hensley for the right ear, there was no such evidence for the 
left, and neither ear was shown to have a hearing loss 
disability as defined by 38 C.F.R. § 3.385.

A subsequent March 1997 VA audiological examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
25
LEFT
25
40
20
25
20

In short, this examination report does show a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Nevertheless, it 
does not change the fact that it was first shown more than 20 
years after his separation from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that no competent medical evidence is 
of record which relates the etiology of the veteran's current 
hearing loss disability to his active service.  It is noted 
that one of the recently scheduled VA examinations was to 
include an audiological evaluation, but without the evidence 
such an examination would have contained, the Board must 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 3.655.  Accordingly, in the absence of any 
competent medical evidence of hearing loss until many years 
after service, as well as the lack of any medical evidence 
supporting the veteran's contentions, the Board must find 
that the preponderance of the evidence is against the claim, 
and it must be denied.

B.  Impotence

In his present appeal, the veteran has contended that he 
developed impotence secondary to the medications for his 
service-connected PTSD.  He has not contended that his 
impotence developed during active service, nor is there any 
evidence of such impairment in the service medical records.  
The Board also notes that the veteran submitted a claim of 
service connection for erectile dysfunction as secondary to 
his service-connected diabetes mellitus, which was denied by 
a September 2003 rating decision.  The record does not 
indicate the veteran appealed that decision, and it is final.  

In view of the foregoing, the Board's adjudication of the 
present appeal will focus only on whether the record reflects 
the veteran's impotence is secondary to the medications for 
his service-connected PTSD.

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board acknowledges that the provisions of 38 C.F.R. § 
3.310 were revised during the pendency of this case, and are 
effective from October 10, 2006.  See 71 Fed. Reg. 52,744-
52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added regarding aggravation of nonservice-connected 
disabilities.  The expressed purpose of this revision was to 
conform the regulation to the Court's holding in Allen, 
supra, under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  As the Board was already required to consider 
whether service connection was warranted on the basis of 
aggravation of the nonservice-connected disability pursuant 
to the holding in Allen, there is no prejudice to the veteran 
by proceeding with the adjudication of this case.  See 
Bernard, supra.

In the instant case, Board observes that no competent medical 
evidence is of record which indicates the veteran's impotence 
is secondary to the medications for his PTSD.  Rather, the 
competent medical evidence attributes this disability to 
other, nonservice-connected conditions.  For example, a June 
2003 VA genitourinary examination opined, in pertinent part, 
that the impotence was secondary to hypogonadism.  More 
recently, VA treatment records dated in March 2005 opined 
that his erectile dysfunction was probably in part secondary 
to his liver disease.  Service connection is not in effect 
for either hypogonadism or liver disease.  In fact, the Board 
denied service connection for liver disability in November 
2004, and the record does not reflect he appealed that 
decision to the Court.  Further, service connection was 
denied for hepatitis C by the aforementioned September 2003 
rating decision, and a more recent September 2006 rating 
decision found that new and material evidence had not been 
received to reopen a claim of service connection for 
hepatitis C with liver damage and a stomach condition.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for impotence as secondary to the 
medications for his service-connected PTSD.

III.  Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in reaching the decision in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to a compensable rating for service-connected SFW 
scar in the left biceps is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for impotence, claimed as 
secondary to medications taken for service-connected PTSD, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


